DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 7, 10, and 12-17, drawn to a biomolecular composite comprising a cell ghost and composition thereof.
Group II, claim(s) 18, drawn to a method for the treatment of a condition or disease.
Group III, claim(s) 22, drawn to a method for the diagnosis of a disease.
Group IV, claim(s) 23, drawn to a method for introducing exogenous material into a cell.
Group V, claim(s) 24, 27, 29-30, and 33-34, drawn to a method for the manufacture of a biomolecular composite and/or a cell ghost.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a biomolecular composite comprising a cell ghost. The biomolecular composite of claim 1 appears to lack an inventive step in view of Zhang et al. (US 2013/0337066 A1). Zhang et al. (hereafter referred to as Zhang) is drawn to membrane encapsulated nanoparticles, as of Zhang, title and abstract. Said membrane encapsulation may be from red blood cell ghosts, e.g. as of Zhang, paragraphs 0041 and 0253-0254. Zhang teaches other types of ghosts like platelets, as of Zhang, paragraphs 0063-0067, and immune cells, such as a macrophage, a monocyte, a B-cell, and a T-cell, as well as a tumor or cancer cell, as of Zhang, paragraph 0104. Zhang teaches further modification with lipids such as phospholipids, as of paragraph 0084, wherein the phospholipid may be phosphatidylcholine, as of Zhang, paragraph 0093. Although the composition of Zhang comprises a PLGA nanoparticle, which is not recited by the instant claims, the inclusion of this PLGA nanoparticle does not render the composition of Zhang to be outside the scope of the claims of Group I.
As such, Group I does not share a special technical feature with the instant claims of Group II-V. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-VI is broken.

Traversal Information (Groups)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Information
The examiner has required restriction between product or apparatus claims (Group I) and process claims (Groups II-V). Where applicant elects claims directed to the product/apparatus (Group I), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Additional Relevant References
Wang Reference: As an additional relevant reference, the examiner cites Wang (WO 2017/044940 A1). Wang teaches vesicles formed from cell membranes, as of Wang, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image1.png
    544
    742
    media_image1.png
    Greyscale

Membranes may be formed from erythrocytes, as of Wang, page 3, paragraph 0012. In one embodiment, Wang teaches inserting a lipid dye into the membrane vesicles, as of Wang, page 43, paragraph 0099, wherein a fluorescent lipid dye is taught in the first sentence of this paragraph. The skilled artisan would have expected that introduction of this fluorescent lipid dye would have resulted in the lipid being present in the membrane vesicles, e.g. of the erythrocyte.
Fang Reference: Also as relevant, the examiner cites Fang et al. (Nanoscale, Vol. 5, 2013, pages 8884-8888), which was cited on the information disclosure statement (IDS) submitted on 28 January 2020. Fang et al. (hereafter referred to as Fang) is drawn to lipid-insertion into erythrocyte membrane-cloaked nanoparticles to enable targeting functionalization of said particle, as of Fang, page 8884, title and abstract. Fang teaches the following method of inserting a lipid into an erythrocyte membrane cloaked nanoparticle, as of Fang, page 8884, figure 1, reproduced below.

    PNG
    media_image2.png
    372
    764
    media_image2.png
    Greyscale

As such, the teachings of Fang are understood to be drawn to the product of fusion of exogenous amphiphilic molecules (e.g. ligand-linker-lipid conjugates) with red blood cell ghosts (e.g. the red blood cell membranes).
Gaudreault Reference: Also as relevant, the examiner cites Gaudreault et al. (US Patent 5,653,999). Gaudreault et al. (hereafter referred to as Gaudreault) is drawn to “nanoerythrosomes” as carriers for pharmacologic agents such as daunorubicin, as of Gaudreault, title and abstract. Gaudreault teaches the following method of producing nanoerythrosomes from cells, as of Gaudreault, column 12, claim 7, relevant text reproduced below.

    PNG
    media_image3.png
    170
    430
    media_image3.png
    Greyscale

As such, the above method is understood by the examiner to result in the production of erythrocyte ghosts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612